Pee CuRiam.
Plaintiffs contend that the judge erred in his instructions to the jury with respect to lookout, control and sudden emergency. We find these instructions in substantial compliance with the rules laid down by this Court. Plaintiffs further contend that the court erred in failing to charge with respect to reckless driving and the duty of defendant to decrease speed. These legal principles do not clearly apply to the evidence adduced. There is no evidence that defendant did or did not reduce speed. The only evidence of defendant’s speed is her statement that she was travel-ling at 45 to 50 miles per hour. The speed limit was 55. The evidence is in sharp conflict as to which driver failed to dim lights and which was operating in the wrong lane of travel. The jury resolved these matters in favor of defendant and found that she, in the sudden emergency created by Boone’s wrongful conduct, acted as an ordinarily prudent person would have acted under the circumstances. The verdict is supported by evidence.
No error.